             Case 3:20-cv-00011 Document 1-1 Filed 01/15/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS


VANESSA MCCANN,                                 )
                                                ) Case No.:
               Plaintiff,                       )
       vs.                                      )
                                                ) COMPLAINT
COMMONWEALTH FINANCIAL                          )
SYSTEMS, INC.                                   )
                                                )
               Defendant.                       )
                                                )


       Plaintiff, Vanessa McCann, alleges:

                                PRELIMINARY STATEMENT


1.     This is an action for damages arising from Defendant’s violations of the Fair Debt

Collections Practices Act, 15 U.S.C. §1692 et seq. (hereinafter “FDCPA”).


                                JURSIDICTION AND VENUE


2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331.


3. Venue is proper in this district under 28 U.S.C. § 1191(b).


                                              PARTIES


4.     Plaintiff is a natural person, who at all relevant times has resided in El Paso, Texas and is a

“consumer” as the phrase is defined and applied under 15 U.S.C. §1692(a) of the FDCPA.


5.     Commonwealth Financial Systems, Inc. (“Defendant”) is a corporation doing business in

the Commonwealth of Pennsylvania, with its corporate headquarters located at 245 Main Street,

Dickson City, Pennsylvania 18519 and is a “debt collector” as the phrase is defined and applied
               Case 3:20-cv-00011 Document 1-1 Filed 01/15/20 Page 2 of 4



under 15 U.S.C. §1692(a) of the FDCPA in that they regularly attempt to collect on debts primarily

incurred for personal, family or household purposes.


                                      FACTUAL STATEMENT


6.        On April 1, 2016, Plaintiff sought medical treatment from Sol City Urgent Care

Physicians.

7.        On that date, Dr. Lukasik conducted a single examination which consisted of a number of

different medical tests.

8.        It is alleged by Defendant that Plaintiff failed to pay for the appointment with Dr.

Lukasik. As such, Defendant has made attempt to collect the debt for said appointment. However,

Defendant has gone about seeking to collect said debt in a false and deceptive manner.

9.        Upon information and belief, Defendant has been reporting to the credit reporting

agencies that Plaintiff has been delinquent for two debts throughout 2019. However, this is false;

Plaintiff has only incurred one debt with Sol City.

10.       As a result of Defendant’s illegal conduct, Plaintiff’s credit score and credit worthiness

have been twice impacted by this alleged debt.

11.       Defendant’s false and deceptive representations have damaged Plaintiff’s ability to obtain

credit.

                                     COUNT I
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                               15 U.S.C. §1692 et seq.


12.       Plaintiff repeats the allegations contained in the above paragraphs and incorporates them as

if specifically set forth at length herein.




                                                    2
             Case 3:20-cv-00011 Document 1-1 Filed 01/15/20 Page 3 of 4



13.    By representing that Plaintiff has incurred multiple debts through a single doctor’s visit,

Defendant has made false representations concerning the character of the debt in violation of

Section 1692e, e(2), e(8), and e(10).


14.    Further, by reporting a single debt allegedly due and owing as two debts, Defendant has

engaged in harassment and unfair conduct in order to convince Plaintiff to pay the debt to

Defendant in violation of Sections 1692d and 1692f.




       WHEREFORE, Plaintiff, respectfully requests that this Court grant Plaintiff actual and

statutory damages, along with costs, interest and attorney’s fees.



                                    COUNT II
             VIOLATION OF TEXAS FAIR DEBT COLLECTION PRACTICES ACT

15.    Plaintiff repeats and re-alleges the allegations contained in the paragraphs above and

incorporates them as if set forth specifically herein.

16.    Plaintiff is a consumer as defined by Tex. Fin. Code § 392.001.

17.    Defendant is a debt collector as defined by Tex. Fin. Code § 392.001.

18.    During the course of its collection attempts, Defendant has engaged in behavior that

violates Tex. Fin. Code §§ 392.303 and 392.304.

       WHEREFORE, Plaintiff seeks actual damages, attorney’s fees, costs, interest, and such

other and further relief as may be just and proper.




                                     JURY TRIAL DEMAND

19.    Plaintiff demands a jury trial on all issues so triable.


                                                  3
            Case 3:20-cv-00011 Document 1-1 Filed 01/15/20 Page 4 of 4




Dated this 15th day of January, 2019.

                                            Respectfully Submitted,

                                            /s/ Daniel Zemel
                                            Daniel Zemel, Esq.
                                            ZEMEL LAW, LLC
                                            1373 Broad Street, Suite 203-C
                                            Clifton, New Jersey 07013
                                            Phone: (862) 227-3106
                                            Fax: (973) 282-8603
                                            nl@zemellawllc.com
                                            Attorneys for Plaintiff




                                        4
